Exhibit 99.1 Contact: Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Columbus McKinnon Reports 6.7% Revenue Growth in Fiscal 2009 Second Quarter § Second quarter of fiscal 2009 revenue from continuing operations was $154.7 million;Hurricane Ike delayed approximately $2 million in revenue, representing approximately $0.02 per diluted share § International sales grew 10.6% in the second quarter; U.S. sales grew 4.9% § Operating cash flows increased 13.5% to $31.2 million in first half; $29 million of cash on hand after October 1, 2008 acquisition § Rapid cost increases in September impacted margins by an estimated $0.03 per diluted share § Solid capital structure:debt to total capitalization of 30.1% at quarter end and about 31% following Pfaff-silberblau acquisition closing on October 1, 2008 AMHERST, N.Y., October 24, 2008 – Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, today announced financial results for its second quarter of fiscal 2009 that ended on September 28, 2008. Net sales from continuing operations for the second quarter of fiscal 2009 were $154.7 million, up $9.7 million, or 6.7%, over the same period in the prior year, primarily as a result of international demand, strengthened pricing and foreign currency translation.Income from operations was $18.8 million in the fiscal 2009 second quarter, down 4.6%, or $0.9 million, compared with the fiscal 2008 second quarter.Hurricane Ike caused the shut down of many businesses and oil and gas operations for a number of weeks in September, reducing the Company’s operating income on delayed sales by an estimated $0.6 million.In addition, costs in September were up approximately $1.0 million compared with the average of July and August. Income from continuing operations in the second quarter of fiscal 2009 was $10.5 million, up 6.5% from $9.9 million in the second quarter of fiscal 2008.The fiscal 2008 second quarter was disadvantaged by $1.4 million in bond redemption costs.On a per diluted share basis, income from continuing operations was $0.54, a 5.9% increase over $0.51 from last year’s second quarter. Net income, which includes discontinued operations, was up 12.5% to $10.6 million for the fiscal 2009 second quarter compared with net income of $9.5 million in the second quarter of fiscal 2008.On a per diluted share basis, fiscal 2009 second quarter net income was $0.55, compared with $0.49 in the same period last year.Excluding the $1.4 million pre-tax for the cost of bond redemptions in last year’s second quarter, on a comparative basis net income for the fiscal 2009 second quarter was up $0.3 million, or $0.01 per diluted share. Columbus McKinnon Reports 6.7% Revenue Growth in Fiscal 2009 Second Quarter October 24, 2008 Timothy T. Tevens, President and Chief Executive Officer, commented, “We implemented measures to address rising costs, including the U.S. hoist price increase effective in August, and were on track in the first two months in the quarter, when sudden cost increases and Hurricane Ike hit in September.Rapid increases in costs of materials, freight and utilities in the month of September alone impacted earnings by approximately $0.03 per diluted share.On top of that, we estimate that Hurricane Ike’s temporary impact affected earnings per share by an additional $0.02, due to shipments that were delayed into October.Recently, we have seen costs come down somewhat.Nonetheless, we are taking aggressive measures to fine tune our cost structure in anticipation of slowing in the industrial and commercial markets.Our lower fixed cost structure and leaner operations provide us flexibility to make changes quickly and also lessen the recessionary effects on our earnings power when compared with the last recessionary period earlier this decade.” He added, “We remain focused on our strategic goals nonetheless and, with our recent acquisition announced October 2, 2008, we have taken a large step toward our goal of having about 50% of sales from international sources to enhance our geographic diversification and market coverage.” Growth in sales reflects international strength and proactive pricing policies Periods prior to the second quarter of fiscal 2009 have been restated to reflect the classification of Univeyor as discontinued operations. The Univeyor divestiture was announced on July 25, 2008.Except where noted, Company financial results reported today address continuing operations. Revenue growth has been driven primarily by international volume growth, improved pricing and foreign currency translation.The fluctuation in sales compared with last year’s quarter is summarized as follows, in millions: Increased volume$0.5 0.3% Improved pricing7.2 5.0% Foreign currency translation 1.4% Total $ 6.7% International sales from continuing operationswere $50.3 million, or 33% of total net sales, up $4.8 million, or approximately 11% from the second quarter of fiscal Efforts to combat rising costs help to support margins Gross margin declined to 29.5% for the quarter compared with 31.2% in last year’s second quarter due to higher material, freight and utility costs which especially intensified toward the end of the quarter.An August 1 price increase on U.S. hoist products was implemented to help offset some of these effects going forward.For most steel-intensive product categories, the Company was able to maintain margin neutrality by increasing its steel surcharge in step with rising market prices.Steel represents about 10% of total cost of goods sold.In the first few weeks of October, the Company has seen declines in some material and freight costs and will continue to work with its suppliers to capture these lower costs. Selling expenses were $17.2 million, up 1.7% when compared with the second quarter of fiscal 2008, reflecting increased staffing to support our sales and marketing efforts as well as currency translation.As a percent of revenue, selling expenses declined 50 basis points to 11.1%, compared with the same period last year.The Company expects selling expenses to be in the range of 11.5% to 12.0% for fiscal 2009. Page 2 of 10 Columbus McKinnon Reports 6.7% Revenue Growth in Fiscal 2009 Second Quarter October 24, 2008 General and administrative (G&A) expenses were up 13.7% to $9.4 million in the second fiscal quarter of 2009 from $8.3 million in the previous fiscal year’s second quarter.Higher G&A included increased investments in new product development.As a percent of revenue, G&A expenses were 6.1% for this year’s second quarter and 5.7% for the same period last year.The Company expects G&A to be in the range of 6% to 6.5% of sales for fiscal 2009. The fiscal 2009 period included $0.2 million of restructuring charges related to the closure of an underutilized crane manufacturing facility, consistent with the Company’s ongoing initiative to challenge its manufacturing footprint. Operating margin was 12.1% in the second quarter of fiscal 2009 compared with 13.6% in the second quarter of fiscal 2008.Increased material, freight and utility costs throughout the quarter, but measurably higher in the month of September, combined with investments in G&A expenses directed toward expanding sales impacted the margin. Lower debt in this year’s second quarter resulted in a $0.2 million, or 7.0%, decrease in interest and debt expense for the current quarter and reflects the Company’s emphasis on maintaining its strong capital structure. The fiscal 2008 second quarter included $1.4 million of bond redemption costs that did not repeat in fiscal 2009.Other income in fiscal 2009 includes primarily a gain on the sale of the underutilized crane manufacturing facility referenced above. The effective tax rate for the quarter was 35.9% compared with 36.6% for the prior year’s quarter.The Company expects the rate to be in the 35% to 36% range for fiscal 2009. Working capital as a percentage of sales was 19.4% at the end of fiscal 2009’s second quarter compared with 19.9% at the end of last fiscal year’s second quarter and 18.2% at the end of fiscal 2008.Working capital at the end of the fiscal 2009 period includes $6.6 million in prepaid expenses reflecting the favorable tax impact of the Univeyor divestiture, the benefit of which is expected to be realized during the remainder of fiscal 2009.Excluding that, pro forma working capital was 18.3% of sales. Strong balance sheet and financial flexibility remains focus Debt, net of cash, of continuing operations at September 28, 2008, was $51.1 million, or 14.2% of total capitalization, down from $121.1 million, or 24.4% of total capitalization, a year ago.Gross debt of continuing operations at the end of the second quarter was $133.1 million, or 30.1% of total capitalization, compared with 34.3% of total capitalization, a year ago.
